EXHIBIT 99.2 Forest Laboratories,Inc. and its subsidiaries are referred to herein collectively as “we”, “our”, “Forest”, or the “Company”. The following unaudited pro forma combined condensed financial information is based on the historical financial statements of Forest and Clinical Data, Inc. (Clinical Data) after giving effect to Forest’s acquisition of Clinical Data (Clinical Data Acquisition) and the assumptions, reclassifications and adjustments described in the accompanying notes to the unaudited pro forma combined condensed financial statements. On April 13, 2011, the Company completed its acquisition of Clinical Data, a specialty pharmaceutical company focused on the development of first-in-class and best-in-category therapeutics, for $30 per share, plus contingent consideration, per a Contingent Value Rights agreement (CVR), of up to $6 per share, if certain milestones connected to sales of Viibryd™, one of the acquired products, are achieved. The Unaudited Pro Forma Combined Condensed Balance Sheet as of March31, 2011 gives effect to the Clinical Data Acquisition as if it had occurred on March31, 2011. The Unaudited Pro Forma Combined Condensed Statement of Income for the year ended March 31, 2011 gives effect to the Clinical Data Acquisition as if it had occurred on April 1, 2010. The historical consolidated financial information of Forest and Clinical Data has been adjusted in the unaudited pro forma condensed combined financial statements to give effect to pro forma events that are (1) directly attributable to the Clinical Data Acquisition, (2) factually supportable, and (3) with respect to the statements of income, expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined financial information should be read in conjunction with the accompanying notes to the unaudited pro forma condensed combined financial statements. The pro forma information presented is for illustrative purposes only and is not necessarily indicative of the operating results or financial position that would have been achieved if the Clinical Data Acquisition had occurred on April 1, 2010 or March31, 2011, nor is it indicative of future operating results or financial position. The allocation of the purchase price used in the unaudited pro forma combined condensed financial statements is based upon preliminary estimates. Although we believe that the preliminary allocation of the purchase price is reasonable, the finalization of the valuation of the net assets acquired at the date of closing may differ significantly from those presented herein. These preliminary estimates and assumptions are subject to change during the purchase price allocation period as we finalize the valuations of the net tangible and intangible assets acquired. The unaudited pro forma combined condensed financial statements do not reflect any operating efficiencies or cost savings that we may achieve with respect to the combined companies, nor do they include the effects of certain restructuring activities which may occur. No assurances can be made as to the amount of net cost savings, if any, that may be realized. Assumptions underlying the pro forma adjustments are described in the accompanying notes and should be read in conjunction with the historical consolidated financial statements of Forest, included in our annual report on Form10-K, and Clinical Data’s historical financial statements included in the exhibits contained in this Form8-K/A. 1 FOREST LABORATORIES, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED CONDENSED BALANCE SHEET MARCH 31, 2011 (In thousands) Forest Clinical Data Pro Forma Adjustments Pro Forma Combined Current Assets Cash and cash equivalents $ $ ) A1 $ Marketable securities - - Accounts receivable, net - - Inventories A2 Prepaid expenses and other current assets - Total Current Assets ) Marketable securities and investments - - Property, plant and equipment, net: - Other Assets: Goodwill A3 License agreements, product rights and other intangibles, net A4 Deferred income taxes - - Other assets - Total Assets $ $ $ See accompanying notes to the unaudited pro forma financial statements. 2 FOREST LABORATORIES, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED CONDENSED BALANCE SHEET MARCH 31, 2011 (In thousands) Forest Clinical Data Pro Forma Adjustments Pro Forma Combined Liabilities and Stockholders' Equity Current Liabilities: Short term debt $
